Title: To Alexander Hamilton from James McHenry, 11 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department Trenton,  11th. Septembr. 1799—
          
          I inclose twenty four copies, of a Contract, entered into with James OHara Esquire, for supplying rations, to the troops, on the North Western Frontiers, Mississippi, in Tennessee, Kentucky, and on the Tombigbee.
          You will please communicate them to such Persons, as it may be necessary, to inform particularly of the Contract.
          I am Sir with great respect your obedient servant
          
            James McHenry
          
          Major General Alexander Hamilton—
        